DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0023260 to Charpentier in view of US 2017/0321905 to Buriola.
Regarding claims 1, 2, and 3 Charpentier discloses cooktop (5) with a burner with a heat source (7) with a center (Fig. 2), a plurality of light sources (8) that can be laser sources [0041] that are distant from the cooktop project an image at the cooktop (Fig. 1) and signal cooking locations [0077], the light sources include power source(s) [0046] and control switch(es)/actuating mechanisms that are closed to energize the light source(s) [0046], and the light source(s) is(are) secured to a kitchen support (Fig. 1, 14) [0045], but Charpentier does not state that the image is at the center of a burner.
Buriloa discloses a cooktop (cooking hob) with a light source(s) that project an image over the area of the cooking hob including spot positions [0017-0025] and are user adjustable [0016].
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Charpentier by adding the capability of the lights of Buriola in order to allow uncomplicated and inexpensive user selected direction of the light to a desired area.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Charpentier/Buriola in view of US 2013/0270251 to Furuti.
Regarding claims 3 and 4 Charpentier/Buriola does not discuss a sensor.
However, Furuti discloses a sensor (29) that detects a cooking implement (30) [0057] and a lighting element is activated when the implement is detected (claim 1).
The advantage of utilizing a sensor to activate the light is to make it easier for a user to control the relevant burner. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Charpentier/Buriola by adding a sensor that detects a cooking implement and activates the lighting element when the implement is detected as in Furuti in order to make it easier for a user to control the relevant burner.
Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Charpentier/Buriola in view of the English translation of EP 1272007 to Staebler.
Regarding claims 5 and 6 Charpentier/Buriola does not discuss a switch and timer.
However, Staebler discloses deactivation of a display on a cooktop (ie. switching) after a predetermined time of inactivity (page 3).
The advantage of utilizing deactivation of a display on a cooktop after a predetermined time of inactivity is to avoid unnecessary illumination power usage. Therefore, it would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761